Exhibit 10.4
FOURTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


This Fourth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 13th day of August, 2020 by and between (a) SILICON VALLEY
BANK, a California corporation (“Bank”), and (b) UPWORK INC., a Delaware
corporation, ELANCE, INC., a Delaware corporation, UPWORK GLOBAL INC., a
California corporation, and UPWORK TALENT GROUP INC., a Delaware corporation
(each and together, jointly and severally, “Borrower”).
    Recitals    
A.    Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of September 19, 2017, as amended by that certain First
Amendment to Loan and Security Agreement, dated as of November 29, 2017 (the
“First Amendment”), as further amended by that certain Second Amendment to Loan
and Security Agreement, dated as of September 17, 2018 (the “Second Amendment”)
and as further amended by that certain Third Amendment to Loan and Security
Agreement, dated as of March 18, 2019 ( the “Third Amendment”, and such
agreement, as amended, and as the same may from time to time be further amended,
modified, supplemented or restated, the “Loan Agreement”).
B.    Bank has previously extended credit to Borrower for the purposes permitted
in the Loan Agreement.
C.    Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.
D.    Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
Agreement
    Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.    Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.
2.    Amendments to Loan Agreement.
2.1    Section 2.3 (Cash Management Services Sublimit). Section 2.3 is amended
and restated as follows:
“2.3    Cash Management Services Sublimit. Borrower may use the Revolving Line
in an aggregate amount not to exceed the lesser of (A) (i) Two Million Five
1

--------------------------------------------------------------------------------



Hundred Thousand Dollars ($2,500,000), minus (ii) the aggregate Dollar
Equivalent of the face amount of any outstanding Letters of Credit issued by
Bank (including drawn but unreimbursed Letters of Credit and any Letter of
Credit Reserve) (provided, however, the aggregate amount of Letters of Credit
referred to in clause (ii) shall not be deducted from clause (i) if such Letters
of Credit are secured by cash collateral pursuant to Section 4.1) or (B) (i) the
Revolving Line, minus (ii) the sum of all outstanding principal amounts of any
Advances, minus (iii) the aggregate Dollar Equivalent of the face amount of any
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve), for Bank’s cash management services,
which may include merchant services, direct deposit of payroll, business credit
card, and check cashing services identified in Bank’s various cash management
services agreements (collectively, the “Cash Management Services”). Any amounts
Bank pays on behalf of Borrower for any Cash Management Services will be treated
as Advances under the Revolving Line and will accrue interest at the interest
rate applicable to Advances.”
2.2    Section 2.4 (Letters of Credit Sublimit). Subsection (a) of Section 2.4
is amended and restated as follows:
“(a)    As part of the Revolving Line, Bank shall issue or have issued Letters
of Credit denominated in Dollars or a Foreign Currency for Borrower’s account.
The aggregate Dollar Equivalent amount utilized for the issuance of Letters of
Credit issued by Bank shall at all times reduce the amount otherwise available
for Advances under the Revolving Line unless such Letters of Credit are secured
by cash collateral pursuant to Section 4.1. The aggregate Dollar Equivalent of
the face amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve) may not exceed
the lesser of (A) (i) Two Million Five Hundred Thousand Dollars ($2,500,000),
minus (ii) the sum of all amounts used for Cash Management Services or (B) (i)
the Revolving Line, minus (ii) the sum of all outstanding principal amounts of
any Advances (including any amounts used for Cash Management Services).”
2.3    Section 2.6 (Overadvances). Section 2.6 is amended and replaced as
follows:
“2.6    Overadvances. If, at any time, the sum of (a) the outstanding principal
amount of any Advances (including any amounts used for Cash Management
Services), plus (b) the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve), exceeds the Revolving Line, Borrower shall immediately pay to Bank in
cash the amount of such excess (such excess, the “Overadvance”). Without
limiting Borrower’s obligation to repay Bank any Overadvance, Borrower agrees to
pay Bank interest on the outstanding amount of any Overadvance, on demand, at a
per annum rate equal to the rate that is otherwise applicable to Advances plus
five percent (5.0%).”
2

--------------------------------------------------------------------------------



2.4    Section 5.3 (Accounts Receivable). Section 5.3 is amended and restated as
follows:
“5.3    [Reserved].”
2.5    Section 5.10 (Use of Proceeds). Section 5.10 is amended and restated as
follows:
“5.10    Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions (i) to finance Permitted Acquisitions; (ii) to finance stock
repurchases permitted pursuant to Section 7.7; and (iii) as working capital and
to fund its general business requirements and not for personal, family,
household or agricultural purposes.”
2.6    Section 6.2 (Financial Statements; Reports). Subsections (a), (b), (c),
(d), (e), (g) and the final paragraph of Section 6.2 are amended and restated as
follows:
“(a)    [reserved];
(b)    [reserved];
(c)    as soon as available, but no later than thirty (30) days after the last
day of each quarter, a company prepared consolidated balance sheet, statement of
cash flows and income statement covering Borrower’s consolidated operations for
such quarter in a form reasonably acceptable to Bank (the “Quarterly Financial
Statements”), which Quarterly Financial Statements shall include a detailed cash
report that shows quarter-end balances for all of the Borrower’s and its
Subsidiaries’ Collateral Accounts;
(d)    within thirty (30) days after the last day of each quarter and together
with the Quarterly Financial Statements, a completed Compliance Statement,
confirming that, as of the end of such quarter, Borrower was in full compliance
with all of the terms and conditions of this Agreement, and setting forth
calculations showing compliance with the financial covenants set forth in this
Agreement and such other information as Bank may reasonably request, including,
without limitation, a statement that at the end of such quarter there were no
held checks;
(e)    [reserved];
(g)    as soon as available, and in any event within one hundred twenty (120)
days following the end of Borrower’s fiscal year, audited consolidated financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion (provided that such opinion may contain a “going concern”
qualification typical for venture backed companies similar to Borrower) on the
financial statements from an independent certified public accounting firm
3

--------------------------------------------------------------------------------



reasonably acceptable to Bank, which includes any of the “Big Four” US
accounting firms;
Any submission by Borrower of a Compliance Statement or any other financial
statement submitted to the Financial Statement Repository pursuant to this
Section 6.2 or otherwise submitted to Bank shall be deemed to be a
representation by Borrower that (i) as of the date of such Compliance Statement
or other financial statement, the information and calculations set forth therein
are true, accurate and correct in all material respects, (ii) as of the end of
the compliance period set forth in such submission, Borrower is in material
compliance with all required covenants except as noted in such Compliance
Statement or other financial statement, as applicable, (iii) as of the date of
such submission, no Events of Default have occurred and are continuing, (iv) all
representations and warranties other than any representations or warranties that
are made as of a specific date or period of time, as the case may be, in Section
5 remain true and correct in all material respects as of the date of such
submission except as noted in such Compliance Statement or other financial
statement, as applicable, (v) as of the date of such submission, Borrower and
each of its Subsidiaries has timely filed all required tax returns and reports,
and Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9, and (vi) as of the date of such
submission, no Liens have been levied or claims made against Borrower or any of
its Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank.”
2.7    Section 6.3 (Accounts Receivable). Subsections (b), (c) and (d) of
Section 6.3 are amended and restated as follows:
“(b)    Disputes. Borrower shall promptly notify Bank of all disputes or claims
relating to Accounts. Borrower may forgive (completely or partially),
compromise, or settle any Account for less than payment in full, or agree to do
any of the foregoing so long as (i) Borrower does so in good faith, in a
commercially reasonable manner, in the ordinary course of business, in
arm’s-length transactions, and reports the same to Bank in the regular reports
provided to Bank; (ii) no Event of Default has occurred and is continuing; and
(iii) after taking into account all such discounts, settlements and forgiveness,
the total outstanding Advances will not exceed the Availability Amount.
(c)    [Reserved].
(d)    [Reserved].”
2.8    Section 6.8 (Accounts). Subsection (a) of Section 6.8 is amended and
restated as follows:
4

--------------------------------------------------------------------------------



“(a)    Maintain its and all of its Subsidiaries’ Domestic Investments with Bank
and Bank’s Affiliates in the United States, which accounts shall represent at
least eighty-five percent (85%) of the dollar value of Borrower’s and such
Subsidiaries’ Domestic Investments at all financial institutions. For purpose of
clarity, if at any time Borrower does not maintain any Domestic Investments,
such failure shall not violate the requirement set forth above.”
2.9    Section 6.9 (Financial Covenants). Subsection (a) of Section 6.9 is
amended and restated as follows:
“(a)    Adjusted Quick Ratio. Maintain at all times, to be certified to Bank as
of the last day of each quarter an Adjusted Quick Ratio of equal to or greater
than 1.75 to 1.00. Additionally, the component of Quick Assets which makes up
Borrower’s unrestricted and unencumbered cash in Deposit Accounts maintained
with Bank shall be equal to or greater than Ten Million Dollars ($10,000,000).”
2.10    Section 6.13 (Formation or Acquisition of Subsidiaries).    Section 6.13
is amended and restated as follows:
“6.13    Formation or Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, at the
time that Borrower or any Guarantor forms any direct or indirect Subsidiary,
acquires any direct or indirect Subsidiary after the Fourth Amendment Effective
Date (including, without limitation, pursuant to a Division), or if in Bank’s
reasonable credit judgment with respect to any Subsidiary existing on the Fourth
Amendment Effective Date, Borrower and such Guarantor shall (a) cause such
Subsidiary (other than a Foreign Subsidiary or a FSHCO) to provide to Bank a
joinder to this Agreement to become a co-borrower, together with such
appropriate financing statements and/or Control Agreements, all in form and
substance reasonably satisfactory to Bank (including being sufficient to grant
Bank a first priority Lien (subject to Permitted Liens) in and to the assets of
such newly formed or acquired Subsidiary), (b) provide to Bank appropriate
certificates and powers and financing statements, pledging all of the direct or
beneficial ownership interest in such new Subsidiary, in form and substance
reasonably satisfactory to Bank; provided, however, that with respect to any
direct Foreign Subsidiary or a FSHCO created or acquired after the Fourth
Amendment Effective Date, no more than 66% of the total outstanding voting stock
or other voting equity interest of any such Foreign Subsidiary or FSHCO and no
more than 100% of the non-voting stock or other equity interest shall be
required to be so pledged hereunder) and (c) provide to Bank all other
documentation in form and substance reasonably satisfactory to Bank, including
one or more opinions of counsel reasonably satisfactory to Bank, which in its
opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above; provided however that in no event
shall Borrower or any Guarantor be required to comply with any of the foregoing
in respect of a Subsidiary (including without limitation, Upwork Escrow Inc.)
that is subject to regulation of any internet escrow, regulator, money
transmission regulator, trust company regulator or
5

--------------------------------------------------------------------------------



similar Governmental Authority, including without limitation the State of
California’s Department of Business Oversight to the extent compliance would not
permitted by such regulation. Any document, agreement, or instrument executed or
issued pursuant to this Section 6.13 shall be a Loan Document.”
2.11    Section 7.1 (Dispositions). Section 7.1 is amended and restated as
follows:
“7.1    Dispositions. Convey, sell, lease, transfer, assign, or otherwise
dispose of (including, without limitation, pursuant to a Division)
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (each, a
“Permitted Transfer”) (a) of Inventory in the ordinary course of business; (b)
of worn-out, fully-depreciated or obsolete Equipment that is, in the reasonable
judgment of Borrower, no longer economically practicable to maintain or useful
in the ordinary course of business of Borrower; (c) consisting of Permitted
Liens and Permitted Investments; (d) consisting of the sale or issuance of any
stock of Borrower permitted under Section 7.2 of this Agreement; (e) consisting
of Borrower’s use or transfer of money or Cash Equivalents in the ordinary
course of its business for the payment of ordinary course business expenses in a
manner that is not prohibited by the terms of this Agreement or the other Loan
Documents; and (f) of non-exclusive licenses for the use of the property of
Borrower or its Subsidiaries in the ordinary course of business.”
2.12    Section 7.3 (Mergers or Acquisitions). Section 7.3 is amended and
restated as follows:
“7.3    Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary or pursuant to a Division), other than Permitted
Acquisitions. Borrower or a Subsidiary may (i) merge or consolidate into another
Subsidiary or into Borrower; provided that the Borrower or Guarantor is the
surviving entity if such merger of consolidation includes a Borrower or
Guarantor or (ii) acquire all or substantially all of the capital stock or
property of another Subsidiary or into Borrower; provided that the Borrower or
Guarantor is the surviving entity if stock acquisition includes a Borrower or
Guarantor.”
2.13    Section 7.7 (Distributions; Investments). Section 7.7 is amended and
restated as follows:
“7.7    Distributions; Investments. (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock,
provided that Borrower may (i) convert any of its convertible securities into
other securities pursuant to the terms of such convertible securities or
otherwise in exchange thereof, (ii) pay dividends solely in common stock, (iii)
repurchase the
6

--------------------------------------------------------------------------------



stock of directors, employees or consultants pursuant to employee stock purchase
plans, restricted stock agreements, rights or first refusal or other similar
agreements so long as (A) an Event of Default does not exist at the time of any
such repurchase and would not exist after giving effect to any such repurchase;
and (B) at the time of and immediately after giving effect to any such
repurchase, the Borrower has an Adjusted Quick Ratio equal to or greater than
1.75:1.00; or (b) directly or indirectly make any Investment (including, without
limitation, by the formation of any Subsidiary or pursuant to a Division) other
than Permitted Investments, or permit any of its Subsidiaries to do so.”
2.14    Section 10 (Notice). The Notice address for Bank and Bank’s counsel are
amended and replaced with the following:
        “If to Bank:            Silicon Valley Bank
                        2400 Hanover Street
                        Palo Alto, California 94304
                        Attn: Jon Wolter
                        Email: jwolter@svb.com


with a copy (which shall
not constitute notice) to:    Morrison & Foerster LLP
                200 Clarendon Street
                Floor 20
                Boston, Massachusetts 02116
                Attn:    Charles W. Stavros, Esquire
                Email:    cstavros@mofo.com”


2.15    Section 13 (Definitions). The terms “Borrowing Base”, “Borrowing Base
Statement”, “Cash Collateral Account”, “Deferred Revenue”, “EBITDA”, “Eligible
Accounts”, “Eligible Foreign Accounts”, Enterprise Accounts”, “Enterprise
Manages Services”, “Interest Expense”, “Marketplace Receivables”, “Marketplace
Receivables Report”, “Monthly Financial Statements”, “Net Income”, “Non-Formula
Amount”, “Reporting Streamline Period” and “Specified Affiliate”, and their
respective definitions are deleted from Section 13.1 and from each instance in
the Agreement in which they appear.
2.16    Section 13 (Definitions). The following terms and their respective
definitions are inserted in Section 13.1, each in its respective alphabetical
order:
“Division” means, in reference to any Person which is an entity, the division of
such Person into two (2) or more separate Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including, without limitation, as contemplated under Section 18-217 of the
Delaware Limited Liability Company Act for limited liability companies formed
under Delaware law, or any analogous action taken pursuant to any other
applicable law with respect to any corporation, limited liability company,
partnership or other entity.
“Fourth Amendment Effective Date” is August 13, 2020.
7

--------------------------------------------------------------------------------



“FSHCO” is any Subsidiary that owns (directly or indirectly) no material assets
other than equity or debt interests of one or more Foreign Subsidiaries.
2.17    Section 13 (Definitions). The following definitions are amended and
replaced as follows:
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
“Availability Amount” is (a) the Revolving Line, minus (b) the aggregate Dollar
Equivalent amount of all outstanding Letters of Credit issued by Bank (including
drawn but unreimbursed Letters of Credit) plus an amount equal to the Letter of
Credit Reserve, minus (c) any amounts used for Cash Management Services, and
minus (d) the outstanding principal balance of any Advances. For purposes of
clarification, the aggregate amount of Letters of Credit referred to in clause
(b) and amounts used for Cash Management Services in clause (c) shall not reduce
the Availability Amount to the extent secured by cash collateral pursuant to
Section 4.1.
“Permitted Acquisition” or “Permitted Acquisitions” is any Acquisition by
Borrower, provided that each of the following shall be applicable to each such
Acquisition:
(a)    no Event of Default shall have occurred and be continuing or would result
from the consummation of the proposed Acquisition;
(b)    the entity or assets acquired in such Acquisition are in the same or
similar line of business as Borrower is in as of the date of such Acquisition or
reasonably related thereto including, without limitation, workforce and
freelancer management, delivery model expansion, category expansion and
consolidation, remote work facilitation, project management, data and analytics,
and freelance services (including education, credentialing, CRM, community and
financial products) lines of business;
(c)    has been approved by the Board;
(d)    Borrower shall provide Bank with written notice of the proposed
Acquisition at least five (5) Business Days prior to the anticipated closing
date of the proposed Acquisition, including copies of the acquisition agreement
and all other material documents relative to the proposed Acquisition (or if
such acquisition agreement and other material documents are not in final form,
drafts of such acquisition agreement and other material documents; provided,
that Borrower shall deliver final forms of such acquisition agreement and other
material documents promptly upon completion);
8

--------------------------------------------------------------------------------



(e)    at the time of and immediately after giving effect to any such Permitted
Acquisition, Borrower has an Adjusted Quick Ratio equal to or greater than
1.75:1.00;
(f)    after giving effect to the consummation of such Acquisition, on a pro
forma twelve (12) month basis, Borrower shall be in compliance with the
financial covenant set forth in Section 6.9;
(g)    the entity or assets acquired in such Acquisition shall not, as of the
closing of the Acquisition, be subject to any Lien other than (x) the
first-priority Liens granted in favor of Bank, if applicable, (y) Permitted
Liens and (z) Liens for which Borrower has provided (1) a payoff letter or
similar document approving or authorizing its termination and (2) reasonably
satisfactory evidence that arrangements have been made to provide the discharge
of any filings evidencing such Liens;
(h)    if the target is not merged with and into Borrower, then Borrower and the
target shall have executed such documents and taken such actions as may be
required under Section 6.13 hereof;
(i)    in any merger in connection with a Permitted Acquisition, involving
Upwork, Inc., Elance, Inc., Upwork Global, Inc. and/or Upwork Talent Group,
Inc., any of Upwork, Inc., Elance, Inc., Upwork Global, Inc. and/or Upwork
Talent Group, Inc. shall survive as a legal entity after giving effect to such
merger; and
(j)    the Acquisition shall not constitute an Unfriendly Acquisition.
“Quick Assets” is, on any date of determination, the sum of (a) the aggregate
amount of unrestricted and unencumbered cash held at such time by Borrower in
Deposit Accounts maintained with Bank (including, without limitation, all Cash
Equivalents and the aggregate amount of Investments held by Borrower at Bank
pursuant to that certain Discretionary Account Agreement, between Borrower and
Bank, dated as of October 22, 2018) plus (b) the aggregate amount of
unrestricted and unencumbered cash held at such time by Borrower in Deposit
Accounts maintained at financial institutions other than Bank subject to Control
Agreements in favor of Bank, plus (c) the aggregate amount of cash and Cash
Equivalents held at such time by Upwork Escrow Inc., plus (d) Borrower’s
accounts receivable determined according to GAAP, minus (e) Borrower’s accrued
hourly billing liabilities determined according to GAAP.
“Revolving Line Maturity Date” is September 30, 2022.
2.18    Section 13 (Definitions). Clauses (e) and (g) of the definition of
“Permitted Investments” are amended and replaced as follows:
9

--------------------------------------------------------------------------------



“(e) (i) Investments in connection with Transfers permitted by Section 7.1; and
(ii) Investments consisting of cost-plus and cost-sharing arrangements with
Subsidiaries in the ordinary course of business, consistent with past business
practices;
(g)    Investments (i) by Borrower in any other Borrower or any Guarantor, (ii)
by the Borrower in Subsidiaries (that are not a Borrower or Guarantor) not to
exceed Ten Million Dollars ($10,000,000) (or such greater amount requested by
Borrower in writing and approved by Bank, in Bank’s reasonable discretion;
provided that Bank shall respond within five (5) Business Days after Borrower’s
written request for such greater amount), in the aggregate in any fiscal year,
and (iii) by a Subsidiary (that is not a Borrower or Guarantor) in another
Subsidiary or in Borrower;”
3.    Exhibit A (Collateral Description). The Collateral Description is amended
in its entirety and replaced with the Collateral Description in the form of
Exhibit A attached hereto.
4.    Exhibit B (Compliance Certificate). The Compliance Certificate is amended
in its entirety and replaced with the Compliance Certificate in the form of
Exhibit B attached hereto.
5.    Limitation of Amendments.
5.1    The amendments set forth in Section 2 above are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
5.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
6.    Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
6.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date or time period, in
which case they are true and correct as of such date or with respect to such
time period), and (b) no Event of Default has occurred and is continuing;
6.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
10

--------------------------------------------------------------------------------



6.3    The current organizational documents of Borrower have been delivered to
Bank on or prior to the date of this Amendment and remain true, accurate and
complete, have not been amended, supplemented or restated and are and continue
to be in full force and effect (or, if amended, supplemented and/or restated,
have been delivered to Bank in connection with the execution of this Amendment);
6.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
6.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
6.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
6.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
7.    [Reserved].
8.    No Defenses of Borrower. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank existing
or arising through and including the date of execution of this Amendment,
whether known or unknown, at law or in equity, all of them are hereby expressly
WAIVED and Borrower hereby RELEASES Bank from any liability thereunder.
9.     Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
11

--------------------------------------------------------------------------------



10.    Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
11.    Effectiveness. As a condition precedent to the effectiveness of this
Amendment and the Bank’s obligation to make further Advances under the Revolving
Line, the Bank shall have received the following prior to or concurrently with
this Amendment, each in form and substance acceptable to Bank:
11.1    the due execution and delivery to Bank of this Amendment by each party
hereto;
11.2    Borrower’s payment of (i) a fully earned, non-refundable Revolving Line
commitment fee of $50,000; and (ii) Bank’s legal fees and expenses incurred in
connection with this Amendment and the other Loan Documents;
11.3    Receipt by Bank of certified copies, dated as of a recent date, of
financing statement searches, as Bank may request, accompanied by written
evidence (including any UCC termination statements) that the Liens indicated in
any such financing statements either constitute Permitted Liens or have been or,
in connection with the execution of this Amendment, will be terminated or
released;
11.4    Evidence satisfactory to Bank that the insurance policies and
endorsements required by Section 6.7 of the Loan Agreement are in full force and
effect, together with appropriate evidence showing lender loss payable and/or
additional insured clauses or endorsements in favor of Bank;
11.5    Receipt by Bank of a secretary’s certificate of each Borrower with
respect to such Borrower’s Operating Documents, incumbency, specimen signatures
and resolutions authorizing the execution and delivery of this Amendment and the
other Loan Documents to which it is a party, but only to the extent such
secretary’s certificate has changed since last delivered to the Bank;
11.6    Long-form good standing certificates of Borrower certified by the
Secretary of State (or equivalent agency) of Borrower’s jurisdiction of
organization or formation and each jurisdiction in which Borrower is qualified
to conduct business, each as of a date no earlier than thirty (30) days prior to
the Fourth Amendment Effective Date;
11.7    Receipt by Bank of an updated Perfection Certificate, executed by
Borrower; and
11.8    Such other documents as Bank may reasonably request.
[Signature page follows.]


In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
12

--------------------------------------------------------------------------------





BORROWER:


UPWORK INC.
 
 
By /s/ Brian Levey
Name: Brian Levey
Title: Chief Business Affairs and Legal Officer & Secretary
ELANCE, INC.
 
 
By /s/Junko Swain
Name: Junko Swain
Title: President
 
UPWORK GLOBAL INC.
 
 
By /s/ Brian Levey
Name: Brian Levey
Title: Chief Business Affairs and Legal Officer & Secretary
 
UPWORK TALENT GROUP INC.
 
 
By /s/ Junko Swain
Name: Junko Swain
Title: President

BANK:


SILICON VALLEY BANK




By /s/ Jon Wolter
Name: Jon Wolter
Title: Director


13

--------------------------------------------------------------------------------



EXHIBIT A - COLLATERAL DESCRIPTION


The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and
all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include (a) more than 66%
of the presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Borrower of any Foreign Subsidiary and FSHCO which shares
entitle the holder thereof to vote for directors or any other matter, provided
that the Collateral shall include one hundred percent (100%) of the issued and
outstanding non-voting capital stock of such Subsidiary; (b) all shares of
capital stock of Upwork Escrow Inc. for which Elance, Inc. is the beneficial
owner which are pledged to the California Department of Business Oversight; (c)
consents, authorizations, approvals, orders, licenses, franchises, permits,
certificates, accreditations, registrations, filings or notice (collectively,
“Governmental Approvals”) issued by or from any governmental or regulatory
authority if granting a security interest or Lien thereon is prohibited or would
expose Borrower to the risk of termination, revocation or any similar result
with respect to such Governmental Approval; provided, however, that upon
termination of such prohibition, such interest shall immediately become
Collateral without any action by Borrower or Bank (d) any interest of Borrower
as a lessee or sublessee under a real property lease; (e) rights held under a
license or other contract that are not assignable by their terms without the
consent of the licensor thereof (but only to the extent such restriction on
assignment is enforceable under applicable law); provided, however, that upon
termination of such prohibition, such interest shall immediately become
Collateral without any action by Borrower or Bank.; (f) any interest of Borrower
as a lessee under an equipment lease if Borrower is prohibited by the terms of
such lease from granting a security interest in such lease or under which such
an assignment or lien would cause a default to occur under such lease; provided,
however, that upon termination of such prohibition, such interest shall
immediately become Collateral without any action by Borrower or Bank; or (f) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property. If a judicial authority
(including a U.S. Bankruptcy Court) would hold that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such Accounts and such property that are proceeds of Intellectual Property, then
the Collateral shall automatically, and effective as of the Effective Date,
include the Intellectual Property to the extent necessary to permit perfection
of Bank’s security interest in such Accounts and such other property of Borrower
that are proceeds of the Intellectual Property.
Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its Intellectual Property without
Bank’s prior written consent.




14

--------------------------------------------------------------------------------





EXHIBIT B
COMPLIANCE STATEMENT


TO:        SILICON VALLEY BANK                    Date:                 
FROM:     UPWORK INC., ELANCE, INC., UPWORK GLOBAL INC.,
        and UPWORK TALENT GROUP INC.
Under the terms and conditions of the Loan and Security Agreement between Upwork
Inc., Elance, Inc., Upwork Global Inc., and Upwork Talent Group Inc. (each and
together, jointly and severally, “Borrower”) and Bank (as amended, the
“Agreement”), Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below. Attached are
the required documents evidencing such compliance, setting forth calculations
prepared in accordance with GAAP consistently applied from one period to the
next except as explained in an accompanying letter or footnotes. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies”
column.Reporting CovenantsRequiredCompliesFinancial statements with
Compliance StatementQuarterly within 30 daysYes NoAnnual financial statements
(CPA Audited)FYE within 120 daysYes No10-Q, 10-K and 8-K
Within 10 days after filing with
SEC
Yes NoBoard approved projectionsFYE within 60 days and as amended/updatedYes No


____________________________________________________________________________






Financial CovenantRequiredActualCompliesMaintain as indicated:Minimum Adjusted
Quick Ratio1.75:1.00:1.00Yes No

    


    The following financial covenant analyses and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Compliance Statement.


    The following are the exceptions with respect to the statements above: (If
no exceptions exist, state “No exceptions to note.”)


--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------








15

--------------------------------------------------------------------------------



Schedule 1 to Compliance Statement
In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


I.    Adjusted Quick Ratio (Section 6.9(a))


Required:    Maintain at all times, to be certified to Bank as of the last day
of each quarter, an Adjusted Quick Ratio of equal to or greater than 1.75 to
1.00. Additionally, the component of Quick Assets which makes up Borrower’s
unrestricted and unencumbered cash in Deposit Accounts maintained with Bank
shall be equal to or greater than Ten Million Dollars ($10,000,000).


Actual:



A.
Aggregate value of the unrestricted and unencumbered cash of Borrower in Deposit
Accounts maintained with Bank (including, without limitation, all Cash
Equivalents and the aggregate amount of Investments held by Borrower at Bank
pursuant to that certain Discretionary Account Agreement, between Borrower and
Bank, dated as of October 22, 2018)


$    


B.
Aggregate value of the unrestricted and unencumbered cash of Borrower in Deposit
Accounts maintained with financial institutions other than Bank subject to a
Control Agreement in favor of Bank


$    


C.
Aggregate value of cash and Cash Equivalents of Upwork Escrow Inc.


$    


D.
Aggregate value of the accounts receivable of Borrower determined according to
GAAP


$    


E.
Aggregate value of the accrued hourly billing liabilities of Borrower determined
according to GAAP




$    


F.Quick Assets (line A plus line B plus line C plus line D minus line E)
$    


G.Aggregate value of outstanding principal amount of the Term Loan A, the Term
Loan B and Advances
$    


H.Aggregate value of Borrower’s accounts payable determined according to GAAP
$    


I.The sum of lines G and H
$    


J.Adjusted Quick Ratio (line F divided by line I):1.00



Is line J equal to or greater than 1.75:1:00?


      No, not in compliance                          Yes, in compliance


Is line A equal to or greater than $10,000,000?


      No, not in compliance                          Yes, in compliance
16